Citation Nr: 0526574	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-08 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, claimed as residuals of leg and ankle injuries.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a thoracic spine 
disorder.  

4.  Entitlement to service connection for a cervical spine 
disorder.  

5.  Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to tinnitus.  

6.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to tinnitus.  

7.  Entitlement to an increased evaluation in excess of 10 
percent for left ear tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1974 to November 
1974.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
issued by Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, which the 
RO, in pertinent part, determined that the veteran had not 
submitted well-grounded claims for entitlement to service 
connection for a left leg disorder, a lumbar spine disorder, 
a thoracic spine disorder, a cervical spine disorder, a 
gastrointestinal disorder, a nervous (psychiatric) disorder, 
and migraine headaches; denied those claims; and denied an 
increased evaluation for the veteran's left ear tinnitus.  In 
October 2001, the RO reviewed the veteran's claims for 
service connection for a left leg disorder, a lumbar spine 
disorder, a thoracic spine disorder, a cervical spine 
disorder, a gastrointestinal disorder, a psychiatric 
disorder, and migraine headaches on the merits and again 
denied them.  

In October 2003, the Board remanded the veteran's claims for 
additional action.  In an April 2005 rating decision, VA 
established service connection for migraine headaches and 
assigned a 50 percent evaluation for that disability.  
Therefore, this issue is no longer in appellate status.

In April 2005, the United States Court of Appeals for 
Veterans Claims (Court) reversed a Board decision which 
determined that no more than a single 10 percent evaluation 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The VA disagrees with the 
Court's decision in Smith.  It is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court).  To avoid 
burdens on the adjudication system; delays in the 
adjudication of other claims; and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA has imposed a stay of the Board's 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which the claim for compensation for tinnitus was filed 
prior to June 13, 2003, and an evaluation in excess of 10 
percent for the veteran's tinnitus is sought and (2) all 
claims in which a claim for service connection for tinnitus, 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith, the adjudication 
of any tinnitus cases, such as the one here, that have been 
stayed will be resumed.  

The issue of service connection for a psychiatric disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The VA will notify the veteran if further 
action is required on his part.  

In statements dated in March 2002 and April 2002, the veteran 
and his representative submitted informal claims of 
entitlement to service connection for hypertension and 
chronic right ear tinnitus.  In an August 2004 statement, the 
veteran's representative submitted a claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
both a chronic right sciatic nerve disorder and a right hip 
disorder due to VA surgery performed in November 2000.  It 
appears that the RO has yet to adjudicate these claims; 
therefore, these issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  The veteran was treated for left leg and left ankle 
injuries in active service; but there is no competent medical 
evidence that the veteran's current left knee arthritis and 
osteopenia and left calcaneal spur are related to service.  

3.  There is no competent medical evidence that the veteran's 
current lumbar spine degenerative disc disease, degenerative 
joint disease, and spinal stenosis are related to service.  

4.  There is no competent medical evidence that the veteran's 
current thoracic spine degenerative disc disease is related 
to service.  

5.  There is no competent medical evidence that the veteran's 
current cervical spine degenerative disc disease, 
degenerative joint disease, and spinal stenosis are related 
to service.  

6.  Service connection is currently in effect for migraine 
headaches, left ear tinnitus, dizziness, and bilateral 
hearing loss.  

7.  There is no competent medical evidence that the veteran's 
current neurogenic bowel and external hemorrhoids are related 
to service or to the veteran's service-connected 
disabilities.  



CONCLUSIONS OF LAW

1.  A left leg (knee and ankle) disorder was not incurred in 
or aggravated by service nor may arthritis be presumed to 
have been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by service nor may arthritis be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2004).  

3.  A thoracic spine disorder was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

4.  A chronic cervical spine disorder was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

5.  A gastrointestinal disorder was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & 2005); 38 C.F.R. §§ 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005) was enacted and became effective.  This law 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA also revised the 
regulations effective November 9, 2000.  See 66 Fed. Reg. at 
45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to the claims 
discussed in this decision.  The veteran was afforded the 
opportunity to provide lay or medical evidence, which might 
support his claims.  In response, the veteran and his 
representative have submitted numerous copies of medical 
records, health care provider/physicians' statements, and lay 
statements, including one from a comrade.  In compliance with 
the Board's October 2003 remand, in an April 2004 letter, VA 
gave the notice required by the VCAA and asked the veteran to 
provide health care provider information, and to identify, or 
supply, records in support of his claims.  Service, Social 
Security Administration (SSA), non-VA, and VA medical 
records, VA examination reports, and various physician and 
lay statements have been associated with the claims file.  In 
June and July 1998, May 2000, February 2002, and August and 
October 2004, the veteran was afforded VA examinations.  In 
August and October 2004, following a review of the claims 
file, VA medical opinions were provided as to whether any of 
the veteran's claimed disorders were related to service or in 
some cases to a service-connected disability.  His claims 
were readjudicated on several occasions and a statement of 
the case (SOC) was issued in October 2001 and supplemental 
statements of the case (SSOCs) were issued in October and 
November 2002 and May 2005.  In the October 2001, February 
2002, and April 2004 VCAA and various duty to assist letters, 
rating decisions, a Board remand, an SOC and various SSOCs, 
and their cover letters, VA notified the veteran of what 
information it had received and what information he needed to 
establish entitlement to service connection.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's October 2003 remand with regard to the 
service-connection issues discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable AOJ decision on a claim for VA 
benefits.  In the present case, the July 2000 AOJ decision 
that is the basis of the appeal was already decided and 
appealed prior to the enactment of the VCAA and the 
promulgation of the regulations implementing the provisions 
of the VCAA.  The Court acknowledged in Pelegrini that where, 
as here, the section 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  The VA satisfied its duty to 
notify by means of the July 2000 decision and its cover 
letter, and October 2001, February 2002 and April 2004 VCAA 
letters from the AOJ to the appellant that were issued prior 
to the recertification of the appeal to the Board.  
Collectively, those letters informed the appellant of what 
evidence was required to substantiate his service-connection 
claims (that is, information showing that his claimed 
disabilities were incurred or aggravated in service or were 
due to a service-connected disability), what evidence VA had 
obtained, and of his and VA's respective duties for obtaining 
evidence.  Those letters also asked the appellant to provide 
medical information linking his claimed disorders to service 
or a service-connected disability, to identify health care 
providers, and to sign releases to obtain pertinent records.  
The AOJ notified the appellant that it was his responsibility 
to make sure that VA received all requested information and 
all requested records that are not in the possession of a 
Federal department or agency.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices were provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002), 1131; 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
chronic disability which is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  
Service connection is currently in effect for migraine 
headaches, left ear tinnitus, dizziness, and bilateral 
hearing loss.  

The (Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

A. Left Leg

The veteran's service medical records reflect treatment for 
left lower extremity complaints.  A March 1974 treatment 
record shows that the veteran reported having fallen after 
his left leg went into a hole while running.  On examination, 
the veteran was noted to have left pre-tibial tenderness and 
pain on left ankle dorsiflexion.  An impression of a possible 
left tibial stress fracture was advanced.  Contemporaneous X-
ray studies of the left lower extremity were negative for any 
bone or joint disease of the left knee or lower leg.  An 
April 1974 treatment entry reveals that the veteran reported 
that he sustained left ankle trauma approximately two days 
prior to examination, when he fell into a trench while 
walking.  On examination, the veteran exhibited medial and 
lateral left ankle pain on weightbearing.  An impression of 
left Achilles tendonitis was advanced.  The veteran's left 
leg was placed in a gel cast.  He was prescribed crutches for 
ambulation.  At his October 1974 physical examination for 
service separation, the veteran neither complained of, nor 
exhibited, any chronic left leg or ankle injury residuals or 
other left lower extremity abnormalities.  

In a March 2000 claim for service connection, the veteran 
advanced that he sustained a severe right leg injury when he 
fell into a trench during active service and a chronic left 
leg disorder associated with the additional weightbearing 
secondary to his chronic right leg injury residuals.  In a 
May 2000 written statement, the veteran clarified that he had 
actually injured his left leg rather than his right leg 
during active service.  He sought service connection for 
residuals of an injury to his left leg.  

At May 2000 VA general medical and spine examinations, the 
veteran complained of chronic left ankle pain and swelling 
associated with prolonged walking and standing.  He reported 
that he fell while jogging at Ft. Jackson and sustained a 
left ankle hairline fracture; that his leg was placed in a 
gel cast; that he has had low back pain since his cast was 
removed; and that he was treated at Ft. Gordon for low back 
and ankle pain.  The VA examiners did not identify any 
chronic left leg disorder.  

In a statement received in September 2000, the veteran 
reiterated that he sustained a chronic left leg injury during 
active service.  Following service separation, the veteran 
experienced chronic left lower extremity pain and swelling, 
which necessitated ongoing medical treatment.  

A November 2000 VA treatment record states that "[the 
veteran's] past medical history includes a fall during his 
active military service in 1974 where he sustained a left 
ankle fracture."  An October 2002 VA physician's statement 
indicates that "while in active duty, [the veteran] suffered 
a fall (1974) where he sustained a left ankle fracture."  

In an August 2001 statement, one of the veteran's comrade 
corroborated the veteran's story that he had injured his left 
leg while running; that it had been placed in a cast; and 
that the veteran had complained of leg, back, and neck pain.

At an October 2004 VA joints examination, the veteran 
reported that he had left knee and ankle residuals, because 
of injuries sustained when he fell into a foxhole, while 
running with full gear, in March 1974.  He claimed that he 
injured his cervicolumbar spine, left knee, and left ankle.  
Contemporaneous X-rays of the left lower extremity revealed 
left knee degenerative changes and osteopenia and a calcaneal 
spur.  The diagnoses included left knee arthritis and 
osteopenia and a left calcaneal spur.  The examiner opined 
that the veteran's current left knee and ankle disorders were 
"not at least as likely as not the result of injury while in 
active service in 1974."  In support, the examiner noted 
that he had reviewed carefully the claims file, the Board's 
October 2003 remand, and the October 2002 VA physician's 
statement.  His review revealed that the veteran had fallen 
into a foxhole and injured his left leg, while running in 
March 1974; that in-service X-rays done of the left knee and 
ankle at that time were negative for bone or joint pathology 
or fracture; that as seen on the service medical records, the 
veteran's left leg condition was acute and transitory and 
resolved with military treatment; and that it was several 
years after discharge from service before he was diagnosed 
with a left leg condition.

Except for reiterating the veteran's self-reported history of 
in-service left leg and ankle injuries and noting complaints 
of pain radiating into his left leg due to his spinal 
disorders, SSA, private, and VA medical records generally are 
silent with regard to treatment for a left leg disorder.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  They 
reveal that the veteran fell and injured his left leg and 
ankle during active service.  While a possible left tibial 
stress fracture was noted, such injury was not confirmed by 
subsequent physical and radiological evaluations.  The report 
of his October 1974 physical examination for service 
separation reflects that the veteran neither complained of, 
nor exhibited, any left leg, ankle, or other lower extremity 
abnormalities.  The first objective evidence of a diagnosed 
left leg disorder is the October 2004 VA joint examination 
report, showing left knee arthritis and osteopenia and a left 
calcaneal spur.  No competent medical professional has 
attributed the veteran's current left leg disorders to his 
in-service left lower extremity trauma.  Instead, the October 
2004 VA examiner expressly discounted such an etiological 
relationship, concluding that the veteran's in-service left 
leg and ankle injuries were acute in nature and resolved 
themselves without chronic residuals.  

The veteran advances that his current chronic left lower 
extremity disabilities were caused by his in-service 1974 
fall and associated left lower extremity trauma.  While 
treating VA and private physicians have noted the veteran's 
subjective history of a left ankle fracture, such a history 
is belied by the objective clinical findings of record.  Mere 
acquiescence with the appellant's contentions does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  The 
veteran's contentions are supported solely by his own, his 
comrades, and his representative statements.  The Court has 
held that statements from laypersons are generally not 
competent medical evidence for diagnostic or causation 
purposes.  Espiritu, 2 Vet. App. at 494.  As the record lacks 
any medical competent evidence establishing that either a 
chronic left lower extremity (knee or ankle) disorder was 
manifested during or proximate to active service or that the 
veteran's left knee arthritis became manifest to a 
compensable degree within one year of service separation, the 
Board concludes that service connection for a left lower 
extremity disorder is not warranted.  



B.  Spinal Disorders

The veteran's service medical records show no complaints or 
diagnosis of, or treatment for, any lumbar, thoracic, and/or 
cervical spine disorder or other back abnormalities.  At his 
October 1974 physical examination for service separation, the 
veteran neither complained of, nor exhibited, any neck, back, 
or spinal abnormalities.  

A November 1986 treatment record from Clinica Medica San 
Benito reveals that the veteran complained of sharp low back 
pain of two days' duration.  An impression of "[rule out] 
kidney stone" was given.  In January 1991, the veteran was 
diagnosed with cervical adenitis.

An April 1988 hospital summary from Doctors Hospital of Santa 
Ana reflects that the veteran presented a history of "some 
injury to the neck" while in the Navy.  A May 1988 private 
treatment entry states that the veteran complained of severe 
low back pain.  

Private clinical records dated in September 1988 reflect that 
the veteran complained of chronic back pain.  An impression 
of dorsal myalgia was given.  A September 1988 computed 
tomography (CT) scan of the thoracolumbar spine from Coastal 
Communities Hospital revealed findings consistent with 
degenerative disc disease at the T12-L1 level.  

A November 1988 physical evaluation report from M. E. A., 
M.D., reveals that the veteran complained of radiating 
thoracolumbar paravertebral pain and headaches.  The veteran 
reported no "discrete history of direct thoracolumbar 
injury."  An impression of a "T12-L1 anomaly" was given.  

A November 1988 physical evaluation from B. B. C., M.D., 
reflects that the veteran complained of low back pain.  The 
veteran reported that his back complaints began when he felt 
"a snap in his back" in 1987.  The doctor advanced an 
assessment of low back pain, right lower extremity numbness, 
and lumbar and low thoracic disc bulges.  

A December 1988 physical evaluation report from G. P., M.D., 
reveals that the veteran presented a history of low back pain 
since September 1988.  An impression of low back pain with 
bulging discs at T12-L1 and L4-5 was given.  

A December 1988 physical evaluation report from C. V. Z., 
M.D., reflects that the veteran indicated that he had injured 
his back at work in April 1988.  

Clinical documentation from S. K. S. G., M.D., dated in July 
1989, shows that the veteran complained of radiating low back 
pain.  He presented a history of low back pain since 
September 1988.  The veteran related that he had been injured 
in a hit and run accident at the age of 13 or 14 and denied 
any other significant injury.  Dr. S. K. S. G. gave 
diagnostic impressions of chronic lumbar sprain, lumbar spine 
degenerative disc disease, lumbar scoliosis, and thoracic 
spine degenerative disc disease.  

A July 1989 evaluation from T. R. G., M.D., reveals that the 
veteran presented a history of "back problems since 
childhood."  The veteran was diagnosed with "low back pain 
by history."  

In a May 1998 statement, E. M., M.D., formerly from the 
Clinica Medica San Benito, indicated that her records got 
misplaced when the office was moved.  But she added that she 
had treated the veteran from 1980 to 1995 primarily for 
severe back pain secondary to disc disease.

At June and July 1998 VA general medical and spine 
examination, the veteran complained of severe cervical spine 
and low back pain with radiation into the upper and lower 
extremities.  He reported that he had fallen during active 
service; twisted his right ankle; and injured his lower back.  
The veteran was diagnosed with cervical lumbar paravertebral 
myositis and mild cervical spine degenerative joint disease.  

A February 2000 VA magnetic resonance imaging (MRI) study of 
the cervical spine revealed findings consistent with cervical 
spine degenerative disc disease and degenerative joint 
disease.  

In his March 2000 claim for service connection, the veteran 
contended that his 1974 in-service fall caused a "chronic 
impact" to his spine.  He indicated that he had been treated 
for a chronic spinal disorder at VA medical facilities since 
1981.  

A May 2000 VA treatment record reflects that the veteran 
complained of left upper extremity paresthesia.  An 
impression of cervical spondylosis was given.  A May 2000 VA 
treatment record reveals that the veteran was diagnosed with 
cervical spine degenerative disc disease, spinal canal 
stenosis, and osteophytosis.  

At the May 2000 VA examination, the veteran complained of 
severe radiating low back pain.  He reported that he had 
initially injured his lower back during active service.  The 
veteran was diagnosed with thoracolumbar degenerative disc 
disease and lumbar degenerative joint disease. 

A June 2000 VA treatment record shows that the veteran was 
diagnosed with cervical stenosis, lumbar stenosis, incomplete 
tetraplegia, and chronic pain.  In a September 2000 
statement, the veteran reiterated that he had initially 
manifested a chronic spinal disorder after his in-service 
fall.  

In a November 2000 VA statement, a VA physician noted that 
the veteran indicated that he had experienced neck and back 
pain at the time of a 1974 in-service fall.  The VA physician 
added that: "Due to the chronicity of this patient's 
complaints and history of an associated trauma, there is a 
high probability that his present disc herniations and 
osteoarthritic changes could be traumatic."  

A December 2000 VA hospital summary reports that the veteran 
underwent a T12-L1 hemilaminectomy and discectomy.  

In an August 2001 comrade statement, J. A. F. indicated that 
he served with the veteran during basic training.  He had 
observed the veteran's in-service 1974 fall and the fact that 
he was treated with a gel cast.  J. A. F. also stated that 
the veteran complained of back and neck pain due to the fall.  

In an October 2002 VA statement, the same VA physician, who 
had provided the November 2002 statement described above, 
indicated that he had reviewed the veteran's clinical 
documentation and his claims file, noting that the veteran 
had cervical and lumbar stenosis, status post lumbar 
laminectomy in 2001.  He stated that back in 1974, while on 
active duty, the veteran suffered a fall (1974) and sustained 
a left ankle fracture; that, even though there is medical 
documentation of headache and neck pain, no X-rays were 
taken; that the veteran was treated for aseptic meningitis 
two to three days after the initial trauma, which was 
associated with severe neck pain; and that his symptomatology 
persisted throughout the years until 1998 when further workup 
revealed cervical and lumbar stenosis.  The VA physician 
added that, during the past several years, the veteran has 
presented complications of his health which could be related 
to his initial trauma.  

In a July 2004 statement, the veteran contended that he had 
been discharged from active service due, in part, to his 
chronic back and neck pain.  

At an October 2004 VA joint examination, the veteran related 
that he had injured his "cervicolumbar" spine as the result 
of an in-service 1974 fall.  Diagnoses included L4-L5 bulging 
disc by MRI; T12-L1 herniated nucleus pulposus by MRI; 
cervical and lumbar spine degenerative joint disease by MRI, 
and cervicolumbar stenosis by claims file note.  The examiner 
opined that the veteran's current cervical, thoracic, and 
lumbar back condition and left ankle and knee conditions 
diagnosed on examination is not at least as likely as not the 
result of injury while in active service in 1974.  In 
support, the examiner noted that he had reviewed carefully 
the claims file and the Board's October 2003 remand and the 
October 2002 VA physician's statement.  His review revealed 
that the veteran had fallen into a foxhole and injured his 
left leg, while running in March 1974; that in-service X-rays 
done of the left knee and ankle at that time, were negative 
for bone or joint pathology or fracture; that service medical 
records were silent as to any cervical, thoracic, or low back 
condition; and that it was several years after discharge from 
service before he was diagnosed with a cervical, 
thoracolumbar disorder.

The veteran's service medical records are silent as to neck 
(cervical spine) or lumbar or thoracic spine disorders, or 
pain.  

VA hospital and clinical records show treatment primarily for 
depression and hearing difficulties in April and May 1981.  
The first time complaints of back pain are shown after 
discharge was in November 1986; however, then the veteran's 
pain was thought to be related to kidney stones.  The first 
diagnosis of a lumbar or thoracic spine disorder is noted in 
1988, some 14 years after service separation.  The initial 
diagnosis of a cervical disorder (cervical adenitis) is dated 
in January 1991, some 16 years after service separation.  

Although the veteran contends, that his current cervical, 
thoracic and lumbar spine disorders are the result of his in-
service 1974 fall.  A review the clinical documentation of 
record shows that the veteran has presented an inconsistent 
subjective history as to the onset of his spinal disorders.  
While the veteran has repeatedly asserted on appeal that he 
initially injured his low back and/or neck in, or as the 
result of, his in-service 1974 fall, Dr. T. R. G.'s July 1989 
evaluation reflects that the veteran presented a history of 
back problems "since childhood."  At a November 1988 
evaluation, Dr. B. B. C. notes that the veteran had initially 
manifested a back disorder in 1987.  In a December 1988 
physical evaluation, Dr. C. V. Z. noted that the veteran 
stated that he had injured his back at work in April 1988.  

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).

In November 2000 and October 2002 statements, a VA physician 
indicated that the veteran's multiple spinal disabilities may 
be traumatic in nature and possibly related to his 1974 in-
service fall.  We find his statements are not persuasive 
evidence that the veteran's current neck and back problems 
are related to service.  In his November 2000 statement, the 
VA physician opined that because of the chronicity of the 
veteran's complaints and history of an associated trauma, 
there is a high probability that his present disc herniations 
and osteoarthritic changes could be traumatic.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The Board is not bound to accept 
medical opinions or conclusions, which are based on a history 
supplied by the veteran or family members, where that history 
is unsupported by the medical evidence.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Even though the VA physician 
said that he reviewed the clinical records and claims file 
his statements include several discrepancies: service medical 
records do not confirm that the veteran had fractured his 
left ankle, as X-rays were negative; service medical records 
show complaints of headache and dizziness, but no complaints 
of neck pain; service medical records do not show treatment 
for aseptic meningitis two or three days after his trauma, 
but for pharyngitis; and the first time meningitis appears to 
be mentioned is a private hospitalization in April 1988.  
Moreover, this VA physician stated that the veteran's 
symptomatology persisted throughout the years until 1988 when 
further workup revealed cervical and lumbar stenosis.  Even 
though the veteran was hospitalized by VA in 1981, there were 
no complaints of neck or back pain in VA inpatient or 
outpatient treatment records during 1981.  After a thorough 
review of the evidence, the Board finds that the nexus 
opinion provided by the October 2004 VA examiner to be more 
persuasive.  He specifically concluded that the veteran's 
lumbar, thoracic, and cervical spine disorders were not 
related to his in-service fall.  It is clear that the October 
2004 VA examiner's opinion was based on a more thorough and 
careful review of the Board's October 2003 remand, the claims 
file, and the medical records.  His review revealed that the 
veteran had fallen into a foxhole and injured his left leg, 
while running in March 1974; that service medical records 
were silent as to any cervical, thoracic, or low back 
condition; and that it was several years after discharge from 
service, when the veteran was diagnosed with a cervical, 
thoracolumbar disorder.

The only other evidence the veteran has submitted that 
supports his claims is his own testimony and statements and 
those of his comrade and his representative.  They, as a lay 
persons, with no apparent medical expertise or training, are 
not competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, their statements do not establish the required evidence 
needed, and the claims must be denied.

In the absence of clinical findings of the onset of arthritis 
or of lumbar, thoracic, and/or cervical spine disorders for 
many years after service and given the apparent reliance of 
other physicians (other than the October 2004 VA examiner) 
upon the veteran's inconsistent self-reported history, the 
Board finds that service connection for lumbar, thoracic, or 
cervical spine disorders is not warranted.  

C.  Gastrointestinal Disorder

The veteran's service medical records make no reference to a 
gastrointestinal disorder or other abnormality.  At his 
October 1974 physical examination for service separation, the 
veteran neither complained of, nor exhibited, any 
gastrointestinal abnormalities.  

VA clinical documentation dated in June and July 1981 
reflects that the veteran complained of abdominal pain 
associated with kidney stones.  A September 1988 private 
treatment record shows that the veteran complained of 
abdominal pain.  The impression was muscle strain.  

In a December 1988 physical evaluation, Dr. G. P. states that 
the veteran complained of radiating upper abdominal pain.  
Dr. G. P. noted that "a complete work up including upper 
gastrointestinal series and gall bladder ultrasound has been 
negative."  

In his March 2000 claim for service connection, the veteran 
indicated that "the amount of pain pills that I take daily 
is now affecting my GI system."  At a May 2000 VA general 
medical examination, the veteran complained of epigastric 
discomfort.  On examination, the veteran exhibited no 
gastrointestinal abnormalities.  A diagnosis of acute 
gastritis by history was given.  

In a September 2000 statement, the veteran reiterated that he 
manifested a chronic gastrointestinal disorder as the result 
of a large amount of pain medication.  In an April 2003 
argument, the veteran's representative contended that the 
veteran incurred a chronic gastrointestinal disorder as the 
result of his use of pain medication.  

At an August 2004 VA intestines examination, the veteran 
complained of chronic constipation and hemorrhoids.  The 
veteran was diagnosed with neurogenic bowel secondary to his 
post-operative lumbosacral spine disability and external 
hemorrhoids.  

A chronic gastrointestinal disorder was not shown during 
active service or for many years thereafter.  Although the 
veteran has current diagnoses of a neurogenic bowel and 
external hemorrhoids, the August 2004 VA examiner opined that 
hemorrhoids are secondary to his nonservice-connected post-
operative lumbar spine disorder and that his hemorrhoids are 
secondary to straining of stool due to chronic constipation.  
The veteran did not complain of constipation at his May 2000 
VA general medical examination, although he did complain of 
epigastric discomfort for which he took Zantac.  It was not 
until the August 2004 VA examination that the veteran was 
diagnosed with his current gastrointestinal disorders.  No 
competent medical professional has established an etiological 
relationship between the veteran's current gastrointestinal 
disorders and active service or the veteran's service-
connected disabilities.  In the absence of such evidence, the 
Board concludes that service connection is not warranted for 
a gastrointestinal disorder.  

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claims for service connection for the disorders 
discussed above; the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left leg disorder, claimed as 
residuals of leg and ankle injuries , is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for a thoracic spine disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for a gastrointestinal disorder is denied.  


REMAND

In an August 2005 Informal Brief of Appellant in Appealed 
Case, the veteran's representative contends that the veteran 
has depression secondary to his service-connected migraine 
headaches.  He asserted that the August 2004 VA neurological 
examiner noted that the veteran's depression was not related 
to his left ear tinnitus but that the veteran is being 
treated with antidepressants due to chronic pain.  As service 
connection for migraine headaches was established since the 
veteran was last afforded a VA psychiatric examination for 
compensation purposes, his representative requests that the 
issue of service connection for a psychiatric disorder be 
remanded so that an opinion as to whether chronic pain from 
the veteran's service-connected headaches contributes to the 
veteran's depression.  The VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board notes 
that, in response to the April 2004 VCAA letter, the veteran 
did not identify health care providers and that the last VA 
treatment records in the record were dated in October 2001, 
on remand, VA should attempt to obtain more recent treatment 
records .

Accordingly, this case is REMANDED for the following:  

1.  Contact the veteran and ask him to 
identify health care providers that have 
treated him for any psychiatric disorders 
since October 2001.  The RO should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records, if not 
already in the claims file.  In 
particular, the RO should obtain all 
records from the San Juan VA Medical 
Center, not already associated with the 
claims file, from October 2001 to the 
present.  If records are unavailable, 
please have the provider so indicate.

2.  After completion of 1 above, schedule 
the veteran for a VA psychiatric 
examination in order to determine the 
nature, extent and etiology of any 
psychiatric disorder(s) found.  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All special 
studies or tests deemed necessary by the 
examiner are to be accomplished.  The 
examination report should include a 
detailed account of all pathology found 
to be present and a Global Assessment of 
Functioning score attributable to any 
psychiatric disorder found.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that any 
diagnosed psychiatric disorder found: (1) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, or (2) is 
proximately due to, or was aggravated 
(worsened) beyond its natural 
progression, by any of the veteran's 
service-connected disabilities.  The 
veteran is service connected for hearing 
loss, left ear tinnitus, dizziness, and 
migraine headaches.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  After completion of the above 
development, VA should readjudicate the 
claim for service connection for a 
psychiatric disorder, to include on a 
direct or secondary basis due to any 
service-connected disability(ies).  If 
any determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.   
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


